BISTLINE, Justice.
Under the provisions of I.A.R. 11(c)(3), the State appeals from a district court decision dismissing a grand larceny information, on defendant Griffith’s I.C. § 19 — 815A motion.1 The appeal record contains the transcript of the preliminary hearing, with the magistrate’s totally conclusory statement that “the State has established probable cause.”
The district court made two separate reviews of the transcript of the preliminary hearing, and rendered a five page memorandum decision which is in the appeal record. The record also provides us with the exhibits which were presented at the preliminary hearing.
The defendant’s motion to dismiss presented the district court with the rather monumental task of reviewing the magistrate’s determination without the benefit of even an inkling of the rationale of the magistrate’s decision-making process.2 Nonetheless, the district court did so, making a painstaking review of the record before it, extracting therefrom the facts which the evidence tended to establish, and also delineating that evidence which seemed essential, but which was missing.
The court then made an analysis of applicable law, and, applying the law to the facts he found by his thorough review of the *316record, held that the information in district court should be dismissed.
The State’s brief cites under points and authorities forty cases (none of which are from Idaho), two sections of the Idaho Code, three Court rules, two commentaries to court rules, five treatises, three annotations, three references to Am.Jur.2d, two references to C.J.S., and one reference to Corpus Juris — but nowhere in the argument portion of this brief is there any discussion of this awesome array of authority; nowhere is there presented any argument illustrating or attempting to illustrate any error in the district court’s carefully thought out findings and conclusions. Apparently it is believed that this Court will plow the same field which the trial court has already not only plowed, but disked and harrowed. This we decline to do.
“It is well settled, and we have often said, that the judgment of a trial court is presumed to be correct and the one appealing therefrom must make an affirmative showing of error. A reviewing court cannot be expected to prosecute independent inquiry for some error upon which an appellant could possibly rely.” Spriggs v. Copenhaver, 459 P.2d 203, 203 (Wyo.1969).
Similarly, it has long been a rule of this Court that error is not presumed, and appellant bears the burden of showing wherein the district court erred. Mahaffey v. State, 87 Idaho 233, 236, 392 P.2d 423, 424 (1964); Clear v. Marvin, 86 Idaho 87, 92, 383 P.2d 346, 349 (1963); Byington v. Horton, 61 Idaho 389, 397, 102 P.2d 652, 655 (1940).
The district court order dismissing the information is affirmed.
DONALDSON, C. J., concurs.
McFADDEN, J., concurs in the result.

. In spite of the concern apparently felt by the dissent, this case does not involve an appeal from the magistrate court to the district court, followed by another appeal to this Court. This is an appeal solely from the district court’s decision granting defendant’s motion to dismiss.


. By comparison, see Rufener v. Shaud, 98 Idaho 823, 827 n.2, 573 P.2d 142, 146 n.2 (1977) (Bistline, J., dissenting), for a summary of Judge Granata’s analytical review of the evidence and the law leading to his finding of probable cause. As pointed out in that case, the prosecutor himself obtained an ex parte dismissal, and Judge Granata’s efforts were not reviewed on an I.C. § 19-815A motion.